DETAILED ACTION
Claims 4-6, 14-16, 19-20, 23-25, 28-29, 32, 36, 45-46, 53, 55, 57, and 59-67 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 4-6, 19-20, 29, 32, and 36 in the Reply filed on 5/16/2022, is acknowledged.
Claims 14-16, 23-25, 28, 45-46, 53, 55, 57, and 59-67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the Reply.
Claims 4-6, 19-20, 29, 32, and 36 are present for Examination and the subject of the Office Action below.
The requirement is still deemed proper and is therefore made FINAL.

Priority
The application, filed 3/5/2020 is a national stage entry of PCT/US2018/050056, with an International Filing Date of 9/7/2018. PCT/US2018/050056 claims Priority from Provisional Application 62/556,277, filed 09/08/2017.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 6/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 19-20, 29, 32, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Whittaker et al. Mol Cancer Ther; 14(12) December 2015; and Inoue et al. Oncology Reports 28: 1579-1584, 2012; Hatzivvassiliou et al. Nature 502 1-5 published online August 2013; Peng et al. Cancer Cell 28, 384–398, September 14, 2015.
Claim 4 is directed towards a method of treating an individual having a cancer, the method comprising: (a) screening a sample from the individual for a KRAS-G13D mutation, wherein the individual has been determined to have a KRAS-G13D mutation: and (b) administering a therapeutically effective amount of a pan-RAF dimer inhibitor and a MEK inhibitor to the individual based on the presence of a KRAS-G13D mutation determined in step (a).
Whittaker teaches that combination of Pan-RAF and MEK Inhibition overcomes multiple resistance mechanisms and is synergistic in combination. Whittaker in Figure 5A shows that HCT116 cells having a KRAS(G13D) mutation and wild type BRAF, are treated (stops proliferation) with a combination of a Pan-RAF inhibitor (AZ628) and a MEK inhibitor (AZD6244) and shows a synergistic effect.
Inoue is brought in to show how one can take the cellular data from the references above and apply that to patients having colorectal cancer (screening). Inoue evaluated the KRAS genotypes of Japanese colorectal cancer (CRC) patients and to assess the effect of these genotypes on clinical outcome. 
Inoue did a DNA extraction from formalin-fixed, paraffin-embedded (FFPE) tumor tissue sections. Inoue then used PCR amplification and direct sequencing (required by claim 6) to detect point mutation at KRAS codons. Inoue found KRAS G13D mutations in actual human patients with colon cancer.
An oncology doctor looking to treat and prolong the life of a patient presenting with colon cancer would assess the patient for genetic mutation including KRAS G13D, as this mutation is known to be indicative of what treatments will and will not work. If the patient has colon cancer with the mutation profile similar to HCT116 cells (KRAS G13D and wild type BRAF) the doctor would know that treatment with a Pan-RAF inhibitor and a MEK inhibitor would have a synergistic effect in stopping the growth of the tumor. As such the doctor would be motivated to administer this combination of drugs to treat the patient. The instant invention was prima facie obvious at the time of filing based on the prior art provided.
Hatzivvassiliou teaches the MAPK/ERK kinase (MEK) signaling cascade is a key regulator of cellular proliferation, differentiation and survival downstream of RAS activation. Upregulation of this pathway occurs in a large fraction of tumors, frequently owing to oncogenic activating mutations in KRAS, NRAS, HRAS and BRAF.
Hatzivvassiliou shows that colon cancer cells, HCT116 with a KRAS(G13D) mutation, are treated (stops proliferation) with various MEK inhibitors including GDC-0973, GDC-0623, and G-573 (GDC-0623 is required by claim 19 and 20).
Peng teaches inhibition of RAF isoforms and active dimers by LY3009120 leads to anti-tumor activities in RAS or BRAF mutant cancers. LY3009120 is a pan-RAF and RAF dimer inhibitor that inhibits all RAF isoforms and occupies both protomers in RAF dimers. 
Peng shows that colon cancer cells, HCT116 with a KRAS(G13D) mutation, are treated (stops proliferation) with LY3009120 (LY3009120 is required by claim 29).


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047. The examiner can normally be reached M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SCHMITT/ Examiner, Art Unit 1629                

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629